DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed July 27, 2022. Claims 1 and 4 are amended. Claims 7-12 remain withdrawn. Claims 13-16 are newly added. Claims 1-6 and 13-16 are pending and addressed below.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected without traverse.  Accordingly, claims 7-12 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Parker on August 9, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
In line 18, “lumen of the catheter” is replaced with --catheter lumen--.
In line 25, “lumen of the catheter” is replaced with --catheter lumen--.
Claim 4 is amended as follows:
In line 19, “lumen of the catheter” is replaced with --catheter lumen--.
In line 26, “lumen of the catheter” is replaced with --catheter lumen--.
Claims 7-12 are canceled.
Claim 13, line 2, “a lumen of the catheter” is replaced with --the catheter lumen--.
Claim 15, line 2, “a lumen of the catheter” is replaced with --the catheter lumen--.
Allowable Subject Matter
Claims 1-6 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, within the context of the claims, a method for removing thromboembolic material from a person using aspiration, comprising a step of reversing flow through the catheter such that a positive amount of exit flow occurs, limiting the movement of the fluid column such that the amount of fluid exit flow slightly translates the thrombus distally relative the distal opening of the catheter lumen, reapplying vacuum through the catheter lumen such that the same thrombus is drawn proximally through a only a portion of the catheter lumen, and repeating the steps of stopping the vacuum, reversing fluid flow, limiting movement of the fluid column, and reapplying the vacuum to drawn the thrombus proximally through the catheter lumen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771